NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (amounts in thousands, except per share data) For the Three Months ended June 30, For the Six Months ended June 30, Revenue Oil and gas operations, net of royalties $ Real estate operations Operating expenses Oil and gas operations Real estate operations Real Estate - Lease Expense Corporate general and administrative Operating earnings (loss) Other income (expense) Interest income - 1 - 2 Interest expense ) Recovery of bad debt expense - - Other income (expense) (8 ) Net income (loss) applicable to common shares $ $ ) $ $ ) Net income (loss) per common share-basic and diluted $ $ ) $ $ ) Weighted average common and equivalent shares outstanding - basic NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $124 due from related parties in 2014) Total assets $ $ NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (unaudited) (amounts in thousands, except share amounts) June 30, December 31, Liabilities and stockholders' equity Current liabilities Accounts payable (includes $494 due to related parties in 2014) $ $ Accrued expenses Current portion of long term debt Total current liabilities Long-term debt Notes payable less current portion Asset retirement obligation Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at June 30, 2015 and December 31, 2014 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $
